      Case 2:21-cv-00318-KG-SMV Document 13 Filed 07/29/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SAMUEL CONTRERAS,

             Plaintiff,
v.                                                           No. CV 21-318 KG/CG

CHRISTINE WORMUTH,

             Defendant.

     ORDER VACATING INITIAL SCHEDULING ORDER AND RULE 16 HEARING

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the Court’s Initial Scheduling Order, (Doc. 9), and all associated

deadlines are VACATED.

       IT IS FURTHER ORDERED that the Telephonic Rule 16 Scheduling Conference

set for July 29, 2021, at 2:00 p.m. is hereby VACATED.

       IT IS SO ORDERED.


                          ______________________________
                          THE HONORABLE CARMEN E. GARZA
                          CHIEF UNITED STATES MAGISTRATE JUDGE
